Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 1 of 7 PageID #: 664




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA;                   )
 INDIANA STATE CONFERENCE OF THE )
 NAACP,                                  )
                                         )
               Plaintiffs,               )
                                         )
        v.                               ) Case No.: 1:20-cv-02007-SEB-TAB
                                         )
 CONNIE LAWSON, in her official capacity )
 as the Indiana Secretary of State, PAUL )
 OKESON, S. ANTHONY LONG,                )
 SUZANNAH WILSON OVERHOLT, and           )
 ZACHARY E. KLUTZ, in their official     )
 capacities as members of the            )
 Indiana Election Commission,            )
                                         )
               Defendants.               )

                    MOTION FOR STAY PENDING APPEAL

       Defendants—Secretary of State Connie Lawson, Indiana Election

 Commission members Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt,

 and Zachary E. Klutz—request that this court stay all pretrial proceedings,

 including the enforcement of the preliminary injunction, while the case is pending

 on appeal before the Seventh Circuit.

       1.    On September 29, 2020, the Court granted Plaintiffs’ Motion for

 Preliminary Injunction, ordering

             [d]efendants and their respective agents, officers,
             employees, and successors … are hereby preliminarily
             enjoined from implementing, enforcing, administering,
             invoking, or giving any effect to the noon Election Day
             receipt deadline for mail-in absentee ballots, codified at
             Indiana Code §§ 3-11.5-4-3 and 3-11.5-4-10, in the
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 2 of 7 PageID #: 665




              November 3, 2020 general election; and Defendants
              Okeson, Long, Wilson Overholt, and Klutz, in their official
              capacities as members of the Indiana Election Commission
              and pursuant to the powers and duties of the Indiana
              Election Commission, as defined in Indiana Code § 3-6-4.1-
              14, are hereby ordered to adopt rules, or emergency rules,
              requiring all county election boards and their respective
              agents, officers, employees, and successors, and all persons
              acting in concert with each or any of them or under their
              direction or control, not to reject mail-in ballots
              postmarked on or before November 3, 2020 and received on
              or before November 13, 2020, and to ensure that such
              ballots are counted if otherwise valid [ECF 30.]

       2.     Defendants filed their notice of appeal on October 1, 2020. Defendants

 request, under Fed. R. Civ. P. 62(b), that this Court issue an order to stay its

 preliminary injunction pending the disposition of Defendants’ appeal before the

 Seventh Circuit Court of Appeals.

       3.     “Stays, like preliminary injunctions, are necessary to mitigate the

 damage that can be done during the interim period before a legal issue is finally

 resolved on its merits. The goal is to minimize the costs of error.” City of Chicago v.

 Sessions, 321 F. Supp. 3d 855, 881 (N.D. Ill. July 27, 2018) (quoting In re A & F

 Enters., Inc. II, 742 F.3d 763, 766 (7th Cir. 2014)).

       4.     A stay pending appeal is necessary to mitigate the potential damage

 that may occur given the impending election, which will arrive in just over a month,

 well before Defendants’ appeal can be resolved.

       5.     Indeed, “[i]n recognition of the likelihood of appellate review,” another

 district court in this circuit recently stayed portions of its own preliminary

 injunction against several Wisconsin election-law deadlines, stating “NO voter can
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 3 of 7 PageID #: 666




 depend on any extension of deadlines . . . unless finally upheld on appeal.”

 Democratic Nat’l Comm. v. Bostelmann, No. 20-CV-249-WMC, 2020 WL 5627186, at

 *2 (W.D. Wis. Sept. 21, 2020).

       6.     On September 27, 2020, in the same case, the Seventh Circuit granted

 a stay of that district court’s preliminary injunction, including, in relevant part, the

 portion of the injunction that required defendants to count absentee ballots

 postmarked by and received after Election Day. Democratic Nat’l Comm. v.

 Bostelmann, (Nos. 20-2835 & 20-2844) (7th Cir. Sept. 27, 2020) (Order granting

 Emergency Motions to Stay the Preliminary Injunction).

       7.     The Seventh Circuit vacated that stay on September 29, 2020, but only

 because it concluded that none of the appellants had standing to press the appeal.

 Democratic Nat’l Comm. v. Bostelmann, Nos. 20-2835 & 20-2844, slip op. at 3–4 (7th

 Cir. Sept. 29, 2020) (per curiam). Critically, the Court expressly declined to “discuss

 the parties’ arguments about the constitutional rules for voting or the criteria for

 stays laid out in Nken v. Holder, 556 U.S. 418 (2009),” id. at 2.

       8.     Unlike Bostelmann, the Indiana Election Commission has a legal

 interest in the outcome of this litigation, as it has been enjoined from enforcing the

 State’s election laws on absentee ballot receipt deadlines and has been ordered to

 adopt rules instructing county election officials to accept and count otherwise valid

 ballots postmarked by Election Day and received on November 13, 2020.

       9.     A grant of a motion to stay is “an exercise of judicial discretion,” and

 the party requesting the stay bears the burden to show the court such discretion
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 4 of 7 PageID #: 667




 must be exercised. Hilton v. Braunskill, 481 U.S. 770, 770 (1987); Nken, 556 U.S. at

 434.

        10.   In granting a stay pending appeal, the court considers “(1) whether the

 stay applicant has made a strong showing that he is likely to succeed on the merits

 on appeal; (2) whether the applicant will be irreparably injured absent a stay; (3)

 whether issuance of the stay will substantially injure the other parties interested in

 the proceeding; and (4) where the public interest lies.” Nken, 556 U.S. at 426; Hilton

 v. Braunskill, 481 U.S. 770, 776 (1987); Cmty. Pharmacies of Indiana, Inc. v.

 Indiana Family & Soc. Servs. Admin., 823 F. Supp. 2d 876, 878 (S.D. Ind. 2011).

        11.   The defendants are likely to succeed on the merits on appeal. Under

 the Anderson/Burdick analysis and Luft v. Evers, 963 F.3d 665 (7th Cir. 2020), the

 Constitution does not secure to voters a right to have their absentee ballots counted

 if received after Election Day, especially when multiple other methods of voting are

 available or voters have multiple options for timely submitting their absentee

 ballot. Because this Court’s preliminary injunction rests on recognition of a right

 that does not exist, Defendants are likely to succeed on appeal.

        12.   Furthermore, Defendants, those charged with administering an

 election that has already started, will be harmed if the preliminary injunction stays

 in place. The order granting a preliminary injunction enjoins the Defendants, in the

 name of constitutional protections of the right to vote, from enforcing Indiana Code

 3-11.5-4-3 and 3-11.5-4-10. It thereby imposes a last-minute change in procedures

 for Election Day, which will occur in just over a month. Yet “lower federal courts
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 5 of 7 PageID #: 668




 should ordinarily not alter the election rules on the eve of an election.” Republican

 Nat’l Comm. v. Democratic Nat’l Comm., 140 S.Ct. 1205, 1207 (2020) (citing Purcell

 v. Gonzalez, 549 U.S. 1 (2006); Frank v. Walker, 574 U.S. 929 (2014); Veasey v.

 Perry, 135 S.Ct. 9 (2014)).

       13.    Here, the Court’s election-eve order may cause confusion for voters.

 The order may instill in some voters a false sense of security about their ballot

 being counted as long as it is postmarked by Election Day. The order requires

 counties not to reject otherwise valid ballots postmarked by Election Day and

 received on or before November 13, 2020. But, if a ballot that is postmarked by

 Election Day, received after Election Day but on or before November 13, is not

 otherwise valid—for example, if it is missing a signature on the outside envelope—

 voters may not know before the end of Election Day and will not have the

 opportunity to cancel their absentee ballots and vote in person. The voter will not be

 able to cure the defect if the ballot is received after Election Day, whereas defective

 absentee ballots received before Election Day may be cured by the voter on Election

 Day. See, e.g., Ind. Code § 3-11.5-4-13.

       14.    Furthermore, voters in Indiana are used to county officials announcing

 unofficial election results on Election Day and generally have confidence in the

 finality of those results. With an unprecedented number of voters expected to vote

 absentee by mail in the general election, and in light of the preliminary injunction

 order requiring county officials to count ballots postmarked by Election Day and

 received on or before November 13, it is likely that many races will not be resolved
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 6 of 7 PageID #: 669




 on Election Day, leading to voter confusion and undermining the public’s faith in

 the electoral process.

        15.    The court’s injunction requiring the Commission to adopt rules or

 emergency rules, a process prescribed by state law, contravenes Defendants’

 sovereign immunity and other federalism barriers by mandating state officials to

 exercise discretionary authority in a particular way. See, e.g., Jacobson v. Fla. Sec’y

 of State, No. 19-14552, 2020 WL 5289377, at *14 (11th Cir. Sept. 3, 2020) (noting

 that “an injunction ordering [a state official] to promulgate a rule requiring [county

 officials] to place candidates on the ballot in an order contrary to the ballot statute .

 . . would have raised serious federalism concerns, and it is doubtful that a federal

 court would have authority to order it”); see also Ex parte Young, 209 U.S. 123, 158

 (1908) (“There is no doubt that the court cannot control the exercise of the discretion

 of an officer. It can only direct affirmative action . . . [that is] merely ministerial in

 its nature . . . .”); Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 255

 (2011) (explaining that the Ex parte Young exception to sovereign immunity “is

 limited to [the] precise situation” in which “a federal court commands a state official

 to do nothing more than refrain from violating federal law”).

        16.    While seeking this stay, the defendants are moving to comply with this

 Court’s order. The Election Commission has announced a public meeting for

 October 19, 2020, where, if the Court’s order is not stayed, the Commission will vote

 on emergency rules necessary to implement the order. (See Commission Public

 Session Notice at https://www.in.gov/sos/elections/files/20201002_121343.pdf).
Case 1:20-cv-02007-SEB-TAB Document 34 Filed 10/02/20 Page 7 of 7 PageID #: 670




 Defendants therefore respectfully urge the Court to resolve this motion

 expeditiously so that the Commission members can know by that date, following

 inevitable consideration by higher courts, whether the Court’s order will remain in

 effect through Election Day.

       17.    Plaintiffs, on the other hand, will not be harmed by a stay because

 Indiana voters still have multiple options to ensure their absentee mail-in ballots

 are received by the noon deadline, i.e., requesting their ballot early and mailing it

 back promptly, voting early in-person, applying to vote in front of an absentee voter

 traveling board, or turning their ballot in to the county clerk or to their polling

 location on Election Day.

       18.    The public interest weighs in favor or a stay given the ways, described

 above, that Defendants and voters alike may be harmed by the injunction.

    Wherefore, Defendants respectfully requests that this Court grant their Motion

 to Stay.



                                          Respectfully Submitted,

                                          Office of the Attorney General of Indiana

 Date: October 2, 2020             By:    Jefferson S. Garn
                                          Attorney No. 29921-49
                                          Deputy Attorney General
                                          OFFICE OF INDIANA ATTORNEY GENERAL
                                          Indiana Government Center South, 5th Floor
                                          302 West Washington Street
                                          Indianapolis, Indiana 46204-2770
                                          Phone: (317) 234-7119
                                          Email: Jefferson.Garn@atg.in.gov
